         Case 7:17-cr-00225-NSR Document 113 Filed 03/27/20 Page 1 of 2




                    MARGARET M. SHALLEY, ESQ.
                     MARGARET M. SHALLEY & ASSOCIATES, LLC
                             225 Broadway, Suite 715
                               New York, NY 10007
                              212-571-2670 (Phone)
                                212-566-8165 (Fax)
                             margaretshalley@aol.com

                                                            March 27, 2020


VIA ECF
The Honorable Nelson S. Román
United States District Court Judge
Southern District of New York
300 Quarropas Street
White Plains, New York 10601


                                             Re:    United States v. Chukwuemeka Okparaeke,
                                                    17 Cr. 225 (NSR)

Dear Judge Román:

        We have been assigned as legal advisors to Chukwuemeka Okparaeke in the above-
referenced matter. A pre-trial conference is currently scheduled for April 3, 2020. I spoke to Mr.
Okparaeke on Thursday, March 19, 2020, and when the Court’s emergency rules went into effect,
I contacted the MDC to set up another call with Mr. Okparaeke concerning the April 3 conference.
I received confirmation that my email request was forwarded to the appropriate unit; however, I
have not received a phone call from Mr. Okparaeke. I contacted the MDC again on Thursday
morning but still have not received a call from the defendant. As the Court is aware, the MDC has
suspended all legal visits for 30 days, effective March 13, 2020. As a result, I cannot represent
whether Mr. Okparaeke is willing to appear by telephone as opposed to in person for the
conference. The Government has requested to appear by telephone. At this time, we are unaware
of the defendant’s view concerning the government’s telephonic appearance because I have been
unable to speak with the defendant. If Mr. Okparaeke wants to appear in person, as advisory
counsel we will do so as well.




                                                1
       Case 7:17-cr-00225-NSR Document 113 Filed 03/27/20 Page 2 of 2



      The Court’s time and attention to this matter are greatly appreciated.


                                                    Respectfully submitted,

                                                           /s/

                                                    Margaret M. Shalley

cc:   AUSA Gillian Grossman (via ECF)
      AUSA Olga Zverovich (via ECF)
      AUSA Sagar Ravi (via ECF)
      Chukwuemeka Okparaeke (via mail)




                                               2
